Citation Nr: 1233590	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  09-27 369	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for traumatic brain injury (TBI).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on initial active duty for training from December 1987 to April 1988 and on active duty from February 2003 to September 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 decision of the Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran submitted a notice of disagreement as to the issue of entitlement to service connection for hypertension also denied in the December 2008 rating decision.  However, when he filed his substantive appeal in July 2009, he limited his appeal to the issue of entitlement to service connection for TBI.  


FINDINGS OF FACT

The Veteran has TBI that is attributable to active military service.


CONCLUSION OF LAW

The Veteran has TBI that is the result of active military service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims that he has TBI as a result of striking his head on the roof of the cab of the vehicle which he drove while serving as a driver on a military supply route in Iraq during his second period of active duty.  He reported that he began to suffer from tremors, headaches, and memory loss following his service in Iraq.  

The Veteran's service personnel records indicate that the Veteran's second period of active service consisted of foreign service in Iraq.  In August 2003, the Veteran's convoy was traveling south of Baghdad in Iraq and came under one of the largest attacks mounted by enemy forces since the end of the major combat.  The Veteran was instrumental in helping the convoy commander establish accountability of personnel and sensitive items immediately after the attack and he performed first aid on two casualties.  

In a post-deployment health assessment, the Veteran reported that he experienced symptoms including headaches while deployed and at that time, dizziness, fainting and lightheadedness while deployed, and difficulty remembering while deployed and at that time.  

Associated with the claims file are VA outpatient treatment reports dated from March 2006 to December 2009.  The records reflect that the Veteran was seen for a TBI evaluation in July 2007.  He reported that he saw stars and was disoriented for several minutes after striking his head against the door frame of a Humvee during a firefight and stated his helmet was dented.  Following a clinical evaluation, the Veteran was assessed with minimal TBI, mixed posttraumatic stress disorder (PTSD), and post TBI.  The records also reflect complaints of dizziness, headaches, tremors, and memory loss. 

In February 2010, the Veteran was scheduled for a VA examination to assess his claim for service connection for TBI.  The Veteran failed to report for the examination.  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim without good cause, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011). 

The chronicity provisions are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  The evidence must be medical unless it relates to a condition as to which, under relevant case law, lay observation is competent.  38 C.F.R. § 3.303(b) (2011).

In the alternative, the chronicity provisions are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has that condition. The evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2011).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Considering all the evidence of record, and resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for TBI is warranted.  

The Veteran's statements in support of his claim are construed as alleging a continuity of symptoms since active service.  The Board finds that he is competent to give evidence about what he experienced.  For example, he is competent to discuss his current symptoms including memory loss.  Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In this case, the Veteran contends that he has TBI as a result of result of striking his head on the roof of the cab of the vehicle which he drove while serving as a driver on a military supply route in Iraq.  The Veteran's service personnel records reflect that the he served in a convoy in Iraq.  His statements concerning his injury in service are credible, competent and probative.  Moreover, there is evidence that the Veteran has been treated for symptoms of TBI since service and a diagnosis of TBI has been rendered following a clinician's consideration of the Veteran's credible history of injury in service.  Finally, the Veteran has maintained that he has suffered from symptoms of TBI since service.  The Board comes to the conclusion that the totality of the evidence and in a light most favorable to the Veteran supports his assertion that the Veteran's current TBI is related to active military service.  When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the appellant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Accordingly, with resolution of doubt in the Veteran's favor, the Board concludes that a grant of service connection for TBI is warranted. 


ORDER

Entitlement to service connection for traumatic brain injury is granted.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


